               Case 3:19-cr-00377-WHA Document 65 Filed 12/02/19 Page 1 of 3



 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 KATHERINE L. WAWRZYNIAK (CABN 252751)
   ANDREW F. DAWSON (CABN 264421)
 5 AMIE D. ROONEY (CABN 215324)
   Assistant United States Attorneys
 6
          450 Golden Gate Avenue, Box 36055
 7        San Francisco, California 94102-3495
          Telephone: (415) 436-7200
 8        katherine.wawrzyniak@usdoj.gov
          andrew.dawson@usdoj.gov
 9        amie.rooney@usdoj.gov

10 Attorneys for United States of America

11                                    UNITED STATES DISTRICT COURT

12                                  NORTHERN DISTRICT OF CALIFORNIA

13                                         SAN FRANCISCO DIVISION

14
     UNITED STATES OF AMERICA,                         ) CASE NO. CR 19-377 WHA
15                                                     )
             Plaintiff,                                )
16                                                     ) UNITED STATES’ STATUS REPORT RE
        v.                                             ) DISCOVERY
17                                                     )
     ANTHONY SCOTT LEVANDOWSKI,                        )
18                                                     )
             Defendant.                                )
19                                                     )

20

21           The government had previously represented to the Court that it expected to complete production
22 of Rule 16 materials currently in its possession by November 29, 2019, approximately two months in

23 advance of the January 23, 2020 discovery deadline contemplated in the Court’s Proposed Scheduling

24 Order. As reflected in the chart below, the government made nine productions to defense counsel

25 between September 24 and November 8, 2019. At the time it made the ninth production, the

26 government believed discovery was complete, save for the potential acquisition of additional materials.

27           The government recently learned that there are additional materials related to the civil case that
28 will need to be produced. In particular, counsel for Uber believes that two hard drives of material that

     UNITED STATES’ STATUS REPORT                     1
     CR 19-377 WHA
               Case 3:19-cr-00377-WHA Document 65 Filed 12/02/19 Page 2 of 3



 1 Uber produced in the civil case were sent to the FBI, one in or about September 2018 and one in or

 2 about January 2019. Because of changes in FBI personnel staffing the case, the drives were not added to

 3 the FBI case file nor produced to the U.S. Attorney’s Office. Additionally, the Boies Schiller Flexner

 4 LLP personnel who handled the productions for Uber have since left the firm, and Uber is in the process

 5 of locating copies of the production cover letters. Uber informs the government that the volume of

 6 material is about 118 GB.

 7          The current prosecution team—AUSAs and FBI agents—is working diligently with lawyers for

 8 Uber to procure a new copy of the materials. Once received, the materials will be produced as quickly

 9 as possible to defense counsel.
10          While the time for producing Rule 16 materials has not yet expired, the government wanted the

11 Court to have full information before it sets a trial date in this matter.

12

13 DATED: December 2, 2019                                         Respectfully submitted,

14                                                                 DAVID L. ANDERSON
                                                                   United States Attorney
15

16
                                                                   __________/s/______________
17                                                                 KATHERINE L. WAWRZYNIAK
                                                                   ANDREW F. DAWSON
18                                                                 AMIE D. ROONEY
                                                                   Assistant United States Attorneys
19

20

21

22

23

24

25

26

27

28

     UNITED STATES’ STATUS REPORT                      2
     CR 19-377 WHA
              Case 3:19-cr-00377-WHA Document 65 Filed 12/02/19 Page 3 of 3



 1

 2                     SUMMARY OF DISCOVERY PRODUCTIONS TO DATE
 3             DATE         BATES RANGE                 DESCRIPTION                SIZE
         1.    09.24.2019   ASL_TS-000001-000379        Charged trade secret       421 MB
 4
                                                        documents
 5       2.    09.27.2019   STROZGOV_000001-0023526     Documents from Stroz       11 GB
                                                        Friedberg
 6       3.    10.07.2019   UBER_USAO_00000001-         Documents from Uber        25 GB
                            00160204
 7       4.    10.21.2019   FBI_PROD_000001-001715      FBI reports and            620 MB
 8                                                      documents
         5.    10.23.2019   WAYMO-GJ-000001-0257409     Documents from             114 GB
 9                                                      Waymo
         6.    10.30.2019   WAYMO-0000001-0002092;      Documents from             31 GB
10                          WAYMO-UBER-0000001-         Waymo
                            0145220;
11
                            WAYMO-UBER-OFFPROCESS-
12                          0000001-0001856
         7.    11.05.2019   BRENT-ARB 000001-000836;    Documents related to       12 GB
13                          GOOGSUB000001-028681;       JAMS arbitration
                            LEVANDOWSKI-000001-
14                          000497;
15                          OGNEN-ARB 000001-003869;
                            OTTOTRUCKING000001-
16                          025276
         8.    11.06.2019   EQUIFAX_000001- 000066;     Documents produced         580 MB
17                          EXPERIAN_000001 – 000039;   by various third-parties
                            FIRST REPUBLIC-000001-
18                          0000562;
                            FIRSTREPUBLICBANK_000001
19                          –000242;
                            PEAKTRUST_000001 –001560;
20                          SLACK_000001 – 005490;
                            TRANSUNION_000001 –
21                          000022;
                            WELLSFARGO_000001 –
22                          003551
23       9.    11.08.2019   WAYMO-UBER-SC-00000002-     Documents from             296 MB
                            00001156                    Waymo
24

25

26

27

28

     UNITED STATES’ STATUS REPORT            3
     CR 19-377 WHA
